DISSENTING OPINION OP
ME. CHIEF JUSTICE DEL TOEO.
I concur in the opinion that evidence of transactions with a deceased may be admitted, notwithstanding the prohibition established by the law, if proper objection is not made, and I am inclined to believe that that rule may be applied when the defendant fails to be. present at the trial. The reason for my dissent is based on the fact that in my judgment the delivery of the money was not fully proved according to section 1138 of the Civil Code, which I consider applicable to this case. I, therefore, entertain the opinion that the most adequate and just decision to both parties would be to reverse the judgment and order a new trial.